Order entered September 5, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01459-CV

                      SANTANDER CONSUMER USA, INC., Appellant

                                            V.

                        PALISADES COLLECTION LLC, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-14916

                                         ORDER
      Juston M. O’Brien’s motion to appear pro hac vice is GRANTED, and Juston M.

O’Brien is directed to appear at oral argument in the above-numbered cause at 2:00 p.m. on

September 30, 2014.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE